The wife appeals from decrees granting a divorce to her husband on grounds of cruel and abusive treatment and dismissing her petition for separate support. The judge filed reports of material facts. We have subjected the evidence and findings of the judge to review. This has indicated to us that while the judge could have found for the wife on the libel for divorce he did not do so. We do not disturb findings made by the judge unless they are plainly wrong. Whitney v. Whitney, 325 Mass. 28. Without summary of the evidence or further treatment of the findings, it suffices to say that it was open to the judge to find that the acts of the wife constituted cruel and abusive treatment of her husband. See Reed v. Reed, 340 Mass. 321, and cases cited. No error appears. Nor do the circumstances disclosed by the record indicate error in the dismissal of the wife’s petition for separate support. See Coe v. Coe, 313 Mass. 232. It follows that the wife’s appeals from decrees dismissing petitions to vacate the decrees previously referred to are without merit.

Decrees affirmed.